Citation Nr: 1117649	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-28 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder characterized by a systolic heart murmur.

2.  Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

Please note this appeal has been advanced on the docket of the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1952 to January 1956.

This matter comes to the Board on appeal from August 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In September 2009, the Veteran testified during a hearing conducted via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2010, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 and as set forth in a designated Veterans Health Administration (VHA) Directive, in response to the appellant's claims of entitlement to service connection for a disorder characterized by a systolic heart murmur and hypertension.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2010).  See generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  A VHA medical opinion was rendered in July 2010 and two Addenda were subsequently received.  In February 2011, the Veteran was given an opportunity to present additional argument.  His service representative presented further written argument on the Veteran's behalf in April 2011.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that disability exhibited by a systolic heart murmur had its onset during active military service or that cardiovascular disease was manifested within one year of the Veteran's discharge from active service.
2.  A preponderance of the evidence is against a finding that hypertension had its onset during active military service or within the first post service year.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder characterized by a systolic heart murmur was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In January 2004 and June 2005 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Since the Board has concluded that the preponderance of the evidence is against the Veteran's claims of service connection, any questions as to how VA determines disability ratings or effective dates are rendered moot and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and non-VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in May 2010, the Board also requested a VHA medical opinion regarding the claims on appeal.  The appellant and his representative were provided with a copy of that opinion and subsequently received Addenda, and the opportunity to respond; the appellant's representative submitted a written response in April 2011.

The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, VA and non-VA medical records and examination reports, and personal hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that he has a disorder manifested by a systolic heart murmur and hypertension, including as secondary to that disability, that were incurred during active service.  He points to his January 1956 separation examination report that notes a "Grade I systolic pulmonary murmur" as the claimed onset of his cardiovascular disorder.  Thus, he maintains that service connection is warranted for a disorder characterized by a systolic heart murmur and hypertension.

During his September 2009 Board hearing, the Veteran testified that he had no observable symtoms of a cardiovascular disorder until approximately 2003 or 2004 when he suffered shortness of breath (see hearing transcript at page 5) and was told he had a mild heart attack, but denied having a current heart ailment (Id. at 10).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arteriosclerosis and cardiovascular-renal disease including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

Service treatment records indicate that, when the Veteran was examined for entry into active service in January 1952, there was no evidence of a heart murmur or cardiac abnormality, his blood pressure reading was 142/78, and he was found qualified for active service.  Clinical records are not referable to complaints or diagnosis of, or treatment for, hypertension or other cardiovascular symtoms.  When examined for separation in January 1956, a "Grade I systolic pulmonary murmur" was noted, and the Veteran's blood pressure was 130/70.

Post service, VA medical records, dated from February 1998 to July 2005, include findings of a 2/6 systolic murmur and hypertension (noted in December 2003).

Private treatment records, dated from May 2002 to December 2006, from M.K., M.D., an internist and the Veteran's treating physician, include a diagnosis of cardiomyopathy.

As noted above, the Veteran testified that he had no observable symtoms of a cardiovascular disorder until 2003 or 2004 when he experienced shortness of breath.  

According to a June 2004 VA examination report prepared by a nurse practitioner, the Veteran's blood pressure was 158/61.  Results of a chest x-ray taken at the time were normal and an echocardiogram was reported to show "overall left ventricular cardiac contractility and left ventricular function well preserved...[left ventricular ejection fraction] is [within normal limits] at 55-60%...minimal mitral insufficiency and tricuspid insufficiency."  Results of an electrocardiogram (EKG) showed normal sinus rhythm with right bundle branch block.  The diagnoses included diabetes, uncontrolled hypertension, and 2/6 systolic ejection murmur.  There were no other findings of cardiovascular disease.  The examiner opined that the Veteran's heart murmur "was not at least as likely as not related to his heart disease".

VA medical records include a July 2004 echocardiogram report noting some cardiac abnormalities.

In a February 2005 signed statement, Dr. M.K., the Veteran's internist, said that a 1999 echocardiogram report showed dilated aortic root and evidence of concentric left ventricular hypertrophy (LVH).  A 2001 echocardiogram made similar findings.  After reviewing the Veteran's service treatment records, including the finding of a pulmonary systolic murmur at service separation, Dr. M.K. concluded that the Veteran "could have dilated aortic root and LVH all along" that would "ultimately lead to his present symtoms of shortness of breath."  Dr. M.K. also said that "[m]ost of hypertrophic cardiomyopathy (concentric LVH) indicates he could have had hypertension that was untreated...It is more likely than not that these two disabilities are the same and that one is connected to the other."

Results of a September 2009 private echocardiogram indicate that the Veteran had a normal ejection fraction and normal left ventricular contractility; with aortic valve stenosis, "mild LVH" and "mildly dilated left atrium and aortic root."

As discussed above, upon review of the evidence in this case, in May 2010, the Board sought an opinion from a VA medical expert as to whether it was at least as likely as not that the Veteran had a cardiovascular disease, including hypertension, that had its clinical onset in active service, as manifested by a Grade I systolic pulmonary murmur.  The claims folder was submitted, along with specific questions, to a physician at a VA Medical Center (VAMC) in Dallas, Texas. 

In the July 2010 VHA opinion, a VA cardiologist, who reviewed all of the Veteran's pre and post service medical records, opined that it was "at least as likely as not that hypertension may have had its clinical onset during [the Veteran's] military service" and that it was "not as likely that any current cardiovascular disease is due to the presence of Grade I systolic pulmonary murmur that may have been noted at completion of duty."  The medical specialist explained the process by which uncontrolled hypertension resulted in chronic diastolic dysfunction, that can lead to "enlargement of the left atrial dimensions, which may contribute to the presence of mitral insufficiency" as well as "elevated left ventricular end diastolic pressure which can contribute to breathlessness."

Then, in August 2010, the Board requested clarification of the VHA cardiologist's opinion and, specifically, why the Veteran's claimed hypertension did or did not have its clinical onset in service or why it was not as likely that any current cardiovascular disease is due to the presence of a Grade I pulmonary murmur.  The Board also requested the VHA cardiologist to address the opinion rendered by Dr. M.K., to the effect that the Veteran "could have had dilated aortic root and LVH" since service based on the finding of systolic pulmonary heart murmur at service discharge.

In October 2010 addenda, the VHA cardiologist revised her earlier finding that hypertension had its clinical onset during service, and now found that it was less likely than not (50 percent probability or less) that "the [V]eteran's cardiovascular disease, including hypertension, had its clinical onset while in the United States Air Force."  The medical specialist explained that her rationale for the revised finding was a "result of the lack of support evidence to conclude the onset of clinical hypertension during the service time 1952-1956".  According to the VHA cardiologist, the revised finding was based on the provided documentation of blood pressure readings at entry and discharge exams being within normal limits, and subsequent documentation of the Veteran having consistently elevated blood pressure readings and a diagnosis of hypertension well beyond discharge. 

The VHA cardiologist also found that it was "less likely than not (probability less than 50%) that the [V]eteran's cardiovascular disease including a 'faint 2/6 systolic ejection murmur'...had its clinical onset while in the United States Air Force".  The medical specialist explained that the abnormal January 1956 examination noting the presence of a "Grade I systolic pulmonary murmur" was not found during the Veteran's initial examination prior to entry into active service in 1952, that supports the notion of clinical onset of the murmur during the Veteran's active service.  However, the VHA cardiologist continued to maintain that "it is less likely than not that the [V]eteran's current cardiovascular disease is related to the above".  She noted that no formal evaluation beyond physical examination was completed (evidently in 1956) and said that "grade 1 flow murmurs in healthy individuals are not abnormal and do not equate [to] definitive pathology".  The Veteran's medical records show an echocardiogram completed in 1999 for a complaint of shortness of breath and evaluation of a heart murmur that demonstrated "a dilated aortic root and evidence of concentric left ventricular hypertrophy" with a repeat echocardiogram completed two years later demonstrating the same findings.  

According to the VHA cardiologist, "[i]f a dilated aortic root were present at the time of the [Veteran's] exit exam, the expected pathologic murmur present would have been a diastolic murmur on the basis of aortic regurgitation which was not commented upon".  The medical specialist said that "untreated significant aortic regurgitation from a dilated aortic root would result in left ventricular dilation and eccentric hypertrophy as an adaption to a chronically volume overloaded left ventricle".  In the VHA cardiologist's view, Dr. M.K.'s suggestion that concentric LVH was related to untreated hypertension was correct, however, there was no evidence to support that this was the case here, as explained above.

In sum, the Veteran is diagnosed with aortic valve sclerosis, a mild dilated aortic root, mild LVH, and hypertension, that he asserts are due to his grade 1 systolic pulmonary murmur noted during his separation examination.

But, in July 2010 and subsequently, the VHA examiner stated that the Veteran's hypertension and cardiac findings did not have their onset during his active military service.  The examiner provided a rationale that the Veteran had normal blood pressure readings at his entry and discharge exams and elevated blood pressure readings were shown well beyond discharge; and that a grade 1 systolic pulmonary murmur as noted on the January 1956 separation examination report in healthy individuals was not abnormal and did not equate to definitive pathology and that if a dilated aortic root were present at that time, the expected pathologic murmur would have been a diastolic murmur on the basis of aortic regurgitation that was not mentioned.  While she agreed with Dr. M.K.'s suggestion that concentric LVH was related to untreated hypertension, the VHA specialist said there was no evidence support that this was the case here, as noted in her above explanation.

Where a medical expert has fairly considered all the evidence, her opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VHA specialist's opinion on which it bases its determination that service connection for a cardiovascular disorder characterized as a systolic heart murmur and hypertension, including as due to a disorder characterized by a systolic heart murmur, is not warranted.

Since the VHA physician's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claims.  The Board emphasizes that the VHA medical expert provided a valid medical analysis to the significant facts of this case in reaching her conclusion.  In other words, the VHA physician did not only provide data and conclusions, but also provided a clear and reasoned analysis, that the United States Court of Appeals for Veterans Claims (Court) has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. at 493.  

The Board therefore places greater weight on the VHA opinion that finds that hypertension and the Veteran's current cardiovascular disease did not have their onset during active service, than on the February 2005 opinion rendered by Dr. M.K. to the effect that the Veteran could have had dilated aortic root and LVH all along and that concentric LVH was related to untreated hypertension.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches").  But a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. at 433.  But, we are mindful that we cannot make our own independent medical determinations, and that we must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In evaluating the ultimate merit of this claim, the Board ascribes the greatest probative value to the medical opinion provided by the VHA physician who provided the written opinion in July 2010 and subsequent Addenda.  This medical specialist, who is a cardiologist, had the opportunity to review all the Veteran's medical records regarding the diagnosis of hypertension and cardiovascular disease.  This physician explained that the Veteran's hypertension was diagnosed long after discharge, that a grade 1 flow murmur in a healthy individual was not abnormal and did not equate to definitive pathology, and that the Veteran's current cardiovascular disease was not related to military service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

As to the February 2005 opinion of Dr. M.K., the internist, who concluded that the Veteran could have had dilated aortic root and LVH all along that would ultimately lead to his present symtoms of shortness of breath and that most of hypertrophic cardiomyopathy (concentric LVH) indicates he could have had hypertension that was untreated, the Board finds that, given the scope and depth of the VHA examiner's expertise and rationale, her opinion carries more weight than that of Dr. M.K.

The Board is persuaded that the VHA examiner's opinion is most persuasive in that this physician, with expertise in cardiology, reviewed all the Veteran's medical records and provided a rationale for her opinion.  See Prejean v. West, Wray v. Brown, supra.

Thus, the probative and objective medical opinion of record demonstrates that the Veteran does not have a cardiovascular disorder characterized by a systolic heart murmur or hypertension related to his period of active military service.  Although the Veteran was noted to have a Grade 1 systolic pulmonary murmur at separation from service in 1956, he testified to not experiencing any cardiovascular symtoms until approximately 2003, and the VHA cardiologist expressly stated that a grade 1 flow murmur in a healthy individual was not abnormal and did not equate to definitive pathology.  Thus, the Veteran's argument that he had a cardiovascular disorder in service fails.
 
Dr. M.K. noted the presence of the systolic murmur in 1956 and that further testing was not done, but noted that if testing had been done, it may have revealed a dilated aortic root.  If the Veteran had a dilated aortic root and concentric left ventricular hypertrophy "all along", it ultimately would lead to current symptoms the Veteran exhibited.  The opinion is tenuous and based in part on what might have been present since service, but has not been demonstrated in the record.  Dr. M.K. assumes facts not in evidence, and his opinion is not accorded great weight by the Board.

On the other hand, the VHA examiner stated that she had reviewed all the evidence of record, including the in-service and post-service medical records.  She explained that, due to the finding of normal blood pressure readings at entry and discharge, and the diagnosis of hypertension long after discharge, it was less likely than not that the Veteran's cardiovascular disease including hypertension began during active military service.  The VHA examiner said that it was less likely than not that the Veteran's current cardiovascular disease was related to the finding of a grade 1 systolic pulmonary murmur in January 1956, noting that grade 1 flow murmurs in healthy individuals were not abnormal and did not equate to definitive pathology.  This cardiologist noted that the 1999 echocardiogram demonstrated a dilated aortic root and evidence of concentric left ventricular hypertrophy with similar findings reported two years later.  

The VHA expert said that if a dilated aortic root was present at the time of the Veteran's exit examination, the expected pathologic murmur present would have been a diastolic murmur on the basis of aortic regurgitation that was not mentioned.  It was also noted that untreated significant aortic regurgitation from a dilated aortic root would result in left ventricular dilation and eccentric hypertrophy as an adaption to a chronically volume overloaded left ventricle.  While the VHA expert agreed with Dr. M.K.'s suggestion that concentric LVH was related to untreated hypertension, the cardiologist said there was no evidence to support that this was the case here.

Thus, the opinion of Dr. M.K. is accorded less weight than that of the VHA examiner.  Accordingly, the preponderance of the evidence of record is against the claims of entitlement to service connection for a cardiovascular disorder characterized by a systolic heart murmur, and hypertension, including as due to a disorder characterized by a systolic heart murmur.
In short, a clear preponderance of the evidence is against a finding that the Veteran's hypertension or other cardiovascular disability was present during or otherwise related to active military service.  

A layperson, however, is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a current disability has been incurred in active service or caused or aggravated by another disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise. See Layno v. Brown, 6 Vet. App. 465 (1994).  And although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as shortness of breath or varicose veins, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence of record is against the Veteran's claims for service connection for a disorder characterized by a systolic heart murmur and hypertension, and his claims must be denied.


ORDER

Service connection for a cardiovascular disorder characterized by a systolic heart murmur is denied.

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


